PER CURIAM.
Appellant, the natural father of L.B. and M.D., appealed from an order for dependence which placed the temporary physical and legal custody of the children with the natural mother’s sister. He claimed that the trial court erred in entering the order because he was not given notice of the hearing as provided in chapter 39, Florida Statutes (1985). Four months later, he made a motion for relinquishment of jurisdiction which we granted. The natural parents, Department of Health and Rehabilitative Services and counsel for the parties attended the hearing on appellant’s motion to review the order of dependency. After the hearing, the trial court entered an order, nunc pro tunc, awarding temporary custody of the children to the appellant.
We hold that the trial court’s order cured the error in the proceedings leading to the order from which this appeal is taken. Accordingly this appeal is dismissed for being moot.
APPEAL DISMISSED.
DOWNEY, ANSTEAD and DELL, JJ., concur.